Citation Nr: 9918382	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  93-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the low back, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a December 1992 rating determination by the Waco, Texas, 
Regional Office (RO).  In current status the case returns to 
the Board following the completion of development made 
pursuant to its September 1995 remand.


REMAND

Service connection is in effect for residuals of a low back 
injury, evaluated as 10 percent disabling under Diagnostic 
Code 5295.  In September 1995, the Board remanded the case 
for the purpose of clarifying the extent to which the 
veteran's current low back symptoms are the result of his 
service-connected disability and which, if any, symptoms are 
due to intercurrent injuries or superimposed pathology. The 
Board also found that the issue of secondary service 
connection for  degenerative disc disease of the lumbar spine 
had been raised and such issue is "inextricably intertwined" 
with claim for an increased rating for the service-connected 
residuals of a low back injury.  See Harris  v. Derwinski, 1 
Vet. App. 180 (1991). The Board determined that additional VA 
orthopedic and neurologic examinations where required to more 
accurately determine the exact nature and etiology of his 
current low back disability, and the extent, if any, to which 
such pathology now present is related to an inservice back 
injury.  It was indicated that the orthopedic and neurologic 
examiners should specifically comment as to whether the 
veteran's current degenerative disc disease is "part and 
parcel" of his  service-connected residuals of low back 
injury, or, in the alternative, whether degenerative disc 
disease is causally  related to his service-connected low 
back pathology.

On VA orthopedic examination in July 1997, the examiner 
indicated that the veteran has given the history and that it 
appeared that the main disc disease was related to his motor 
vehicle accident.  On neurological examination in November 
1998, the examiner concluded the veteran's back injury 
resulted in a slowly growing degenerative process upon which 
the automobile accident was superimposed.  The diagnostic 
impression was low back pain and pathology and status post 
laminectomy condition, degenerative arthritis, radiculopathy 
and protruding discs from L2 to S1.  

The Board concludes that the findings on VA examination are 
inadequate for purposes of adjudicating the veteran's claim.  
In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
The neurological examination report does not include the 
opinion requested and the case must be returned for full 
compliance with the Board instructions.

The Board notes that under Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending.  The most recent examination 
reports do not indicate whether muscle spasm is present.  In 
December 1996, the veteran indicated that he did have muscle 
spasm.  The additional examination reports should include all 
pertinent findings relating to Diagnostic Code 5295.  
Additionally, the veteran's lumbar back disability may be 
alternatively rated based on limitation of motion and 
therefore, the Court's directives in DeLuca v. Brown 8 Vet. 
App. 202 (1995) regarding evaluating disabilities under 
diagnostic codes which provide for ratings based on 
limitation of motion should be followed.

The record shows that in June 1997, a representative of the 
veteran made a request for copies of VA examination reports in 
connection with his claim for Social Security Administration 
(SSA) benefits.  Copies of the Social Security Administration 
decision and the medical records on which that determination 
was based have not been obtained.  The Court in Masors v. 
Derwinski, 2 Vet. App. 181 (1992) has held that the duty to 
assist a veteran under 38 U.S.C.A. § 5107(a)(West 1991) 
includes an obligation to obtain the records of a Social 
Security Administration adjudication awarding disability 
benefits.  The Court in Lind v. Principi, 3 Vet. App. 493, 494 
(1992) has held that when the VA is put on notice, through the 
veteran's application, of the existence of SSA records, the VA 
must seek to obtain those records before proceeding with the 
appeal. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his service connected residuals of a low 
back injury with degenerative arthritis 
from November 1996 to the present.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  If the records 
are not received the RO should inform the 
appellant and tell her that he/she can 
procure them.  Even if the veteran does 
not respond to the foregoing inquiry the 
RO should obtain all VA treatment records 
of the veteran which are not currently in 
the file and add them to the file. 

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

3.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations, to include full  
radiographic studies, to more accurately 
determine the exact nature and etiology 
of his current low back  disability, and 
the extent, if any, to which such 
pathology now present is related to an 
inservice back injury. The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  All pertinent symptoms 
and findings should be reported in 
detail.  The orthopedic and neurologic 
examiners should specifically comment as 
to whether the veteran's current 
degenerative disc disease is "part and 
parcel" of his service-connected 
residuals of low back injury, or, in the 
alternative, whether degenerative disc 
disease is causally related to his 
service-connected low back pathology.  
The RO should provide the each examiner 
with the criteria of Diagnostic Codes 
5292, 5293 and 5295.  Each examiner 
should report all pertinent findings in 
relationship to each Diagnostic Code.  
Each examiner should be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, each examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  Following completion of the above, 
the RO should  specifically readjudicate 
the issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine as secondary to the 
veteran's service-connected residuals of 
low back injury and then the matter of 
the evaluation of the veteran's service-
connected residuals of injury to the low 
back.  In the event of an unfavorable 
decision with regard to the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine as secondary to the veteran's 
service-connected residuals of low back 
injury, the veteran must be informed of 
the decision and of the need to file a 
notice of disagreement if he takes issue 
with the decision.  If a notice of 
disagreement is submitted, the issue 
should then be discussed in a 
supplemental statement of the case, and 
an opportunity should be given to file a 
substantive appeal.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


